.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1- 20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,021,051 and claims 1-19 of U.S. Patent No. 10,454,861. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the patented claims, but with obvious wording variations such as both sets of claims are drawn to a system and method for issuing a search, of one or more corpuses of electronic documents, using a search parameter for the search, wherein the search parameter is determined based on an n-gram from a subject or a body of an electronic communication sent to a user, and wherein at least one of the one or more corpuses is not publicly accessible, but is accessible to the user; selecting at least a first electronic document that is responsive to the search and a second electronic document that is responsive to the search; causing a selectable attachment graphical element, associated with at least the first electronic document and the second electronic document, to be presented, at a client device of the user, along with presentation of the electronic communication and before the user has provided any content for replying to the electronic communication; responsive to a selection, at the client device, of the selectable attachment graphical element while it is presented: causing a first document graphical indication, associated with the first electronic document, to be presented at the client device of the user, and causing a second document graphical indication, associated with the second document, to be presented at the client device of the user and along with the first electronic document graphical indication; receiving an additional selection of either the first document graphical indication or the second document graphical indication; when the additional selection is of the first document graphical indication: automatically attaching the first electronic document to a reply electronic communication that is a reply to the electronic communication; and when the additional selection is of the second document graphical indication: automatically attaching the second electronic document to the reply electronic communication.
Claims 1-19 of U.S. Patent No. 10,454,861 mentions determining a message feature of an electronic communication, issuing a search of one or more corpuses of electronic documents using a search parameter for the search, selecting at least one selected electronic document of the electronic documents of the subgroup, causing a selectable graphical element to be presented at a client device, 
Claims 1-17 of U.S. Patent No. 10,021,051 mentions identifying, by one or more computing devices, an electronic communication sent to a user; determining, by one or more of the computing devices, a message feature of the electronic communication; determining, by one or more of the computing devices, an additional message feature of the electronic communication; providing, by one or more of the computing devices, at least the additional message feature as input to a trained machine learning system; receiving, by one or more of the computing devices, at least one document feature as output from the trained machine learning system; issuing, by one or more of the computing devices, a search of one or more corpuses of electronic documents using a search parameter for the search that is based on the message feature of the electronic communication; receiving, by one or more of the computing devices in response to issuing the search, an indication of a subgroup of one or more of the electronic documents of the one or more corpuses that are responsive to the search; selecting, by one or more of the computing devices and based on receiving the indication, at least one selected electronic document of the electronic documents of the subgroup, wherein selecting the at least one selected electronic document is further based on the at least one document feature; and providing, by one or more of the computing devices, at least a portion of the at least one selected electronic document for inclusion in a reply electronic communication that is a reply by the user to the electronic communication.
As can be seen there are some differences between the claims; however, the differences are obvious and therefore, the claims are not patentably distinct from one another because the claims of the current application encompass the same subject matter as the patented claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THU HA T NGUYEN/Primary Examiner, Art Unit 2444